Citation Nr: 0517403	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for post traumatic stress disorder (PTSD), 
rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which established entitlement to 
service connection for PTSD as 30 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional lay statements and medical consultation report 
were received at the video conference hearing before the 
undersigned in August 2005, after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2004), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Although afforded the opportunity to waive 
referral, the veteran specifically indicated that he did not 
wish to waive RO consideration of such evidence, which, 
accordingly, precludes a decision by the Board at this time.

Moreover, a letter dated in April 2003 and one dated in 
August 2003 suggest that the veteran was in receipt of 
additional pertinent treatment at the VA Medical Center in 
New Orleans, copies of such treatment which are not currently 
associated with the claims file.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  All mental health treatment records 
from the VA medical center in New Orleans 
for the period from January 2003 to the 
present should be obtained and associated 
with the claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, considering all evidence 
associated with the claims file since 
issuance of the Statement of the Case of 
April 2003 and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



